Citation Nr: 0208541	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-21 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1972 to June 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the RO.  



FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.  

2.  The veteran does not have documented combat with the 
enemy; however, he has presented accounts of stressors which 
have been accepted by medical examiners as adequate and which 
are credible and have been sufficiently documented.  

3.  The veteran is shown to suffer from PTSD that was likely 
caused by stressful events he experienced in service.  





CONCLUSION OF LAW

The veteran's disability manifested by PTSD is due to disease 
or injury that was incurred in his active wartime service.  
38 U.S.C. §§ 1110, 5107, 7104 (West 1991 & 2002); 38 C.F.R. § 
3.303, 3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran contends, in essence, that he has PTSD due to 
verified stressful experiences during service in the Republic 
of Vietnam. 

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase.  
However, in light of the favorable action taken hereinbelow, 
the veteran is not prejudiced thereby and no further 
assistance in developing the facts pertinent to his claim is 
required.  In this case, the Board finds that there is 
sufficient evidence of record to decide his claim properly.  

A careful review of the veteran's service medical records is 
negative for any complaints, findings or diagnosis of a 
psychiatric disorder.  

The post-service evidence of record contains several 
diagnoses of PTSD, dating as far back as the mid-1990's.  A 
VA handwritten outpatient treatment reports from 1995 and 
1996 show that the veteran had a diagnosis of PTSD, that he 
participated in PTSD therapy sessions and that his symptoms 
included panic attacks and anxiety.  

A February 1996 VA psychological testing report notes that 
the psychometric testing and clinical interview results were 
consistent with a diagnosis of PTSD.  The veteran reported 
nightmares, intrusive thoughts, avoidance, feelings of 
detachment and restricted affect.  Symptoms of hyperarousal 
included irritability, hypervigilance, and an exaggerated 
startle response.  

The examiners concluded that the veteran had difficulties 
establishing and maintaining relationships, feared 
involvement in social activities and had considerable 
difficulty in his occupational functioning.  The Axis I 
diagnosis was that of PTSD.  

An August 1996 medical certificate notes that the veteran 
complained of having insomnia, hearing voices and suicidal 
ideation.  

A February 1997 letter from a counselor at the Veteran's 
Outreach Center/Readjustment Counseling Service in 
Greenville, North Carolina notes that the veteran was 
initially seen at the Vet Center in February 1996 for PTSD 
treatment and follow-up.  He was referred to the Vet Center 
from the specialized PTSD Clinic, VA Medical Center in 
Winston-Salem, North Carolina with a confirmed diagnosis of 
PTSD.  

Since being referred, the counselor noted that the veteran 
participated in a weekly PTSD therapy group at the Vet Center 
with the focus on war trauma and developing coping skills.  
The counselor noted that the veteran's condition was chronic 
an that he would require long-term PTSD therapy.  The 
counselor noted that the veteran had depression, panic 
attacks, intrusive memories, flashbacks, loss of 
concentration and memory, inability to function in large 
crowds, and sleep disturbance.  

The veteran was afforded a VA examination for psychological 
testing in April 1997.  The examiner noted that the veteran 
denied being directly involved with combat, but did report 
having several combat-related experiences.  The veteran's 
reported having symptoms included those of feelings of panic, 
recurrent recollections of events in Vietnam, recurrent 
dreams of events in Vietnam, diminished interest in current 
activities, feelings of estrangement and detachment from 
others, sleep disturbance, hyperalertness, guilt and memory 
impairment.  

In contrast to the outpatient treatment reports, the examiner 
noted that it appeared that many of the symptoms were not 
directly linked to events which would qualify as traumatic in 
nature and were subsequent to situations of prolonged stress 
and anticipation.  

On mental status examination, the veteran appeared very 
relaxed, conversant and friendly.  He interacted easily with 
the interviewer and related in a sociable, calm manner.  The 
veteran was well-oriented with obviously well-organized 
thoughts, verbalizations and no evidence of any thought or 
major psychiatric disturbance.  

The veteran's flow of speech was calm, unpressured and 
without disruption.  His thoughts were well organized, 
logical, goal oriented, and content was reality based and 
relevant to the topic under consideration.  His mood was 
normal with no extreme distress noted.  Affect was at times 
incongruent with contents of thought as the veteran did not 
reveal overt signs of extreme distress when relating his 
military experiences.  

The examiner noted, in fact, that the veteran spoke at ease, 
without encouragement about his symptoms and his experiences 
and seemed especially eager to tell his story and relate his 
problems.  

The examiner noted that results of psychological testing were 
invalid due to his extreme exaggeration and over-reporting of 
symptomatology.  Clinical interview revealed that the veteran 
was a person with average intellectual capabilities which was 
consistent with his subsequent social and occupational 
functioning.  There was no evidence during the interview 
itself of any organic impairment or other disturbance in 
thought that might interfere with his ability to think and 
reason in a productive manner.  He did report some behavioral 
difficulties in relationships and in employment situations 
with had interfered with his ability to use his intellectual 
capabilities to their fullest.  

The examiner noted that the veteran appeared to possess very 
weak coping skills and had considerable difficulty under 
periods of duress managing his own anxiety and feelings of 
fear and insecurity.  As a result, he appeared to be prone to 
become symptomatic and experience a subsequent difficulty in 
functioning.  Such would appear to have been the case during 
his military experience.  

The examiner noted that although the symptoms were not 
disabling and crippling during his military service, the 
accumulation of his anxiety over the years had produced 
significant problems for him.  The examiner noted however, 
that the symptoms and difficulties neither stemmed from, nor 
were directly related to his military experiences.  

The examiner noted, in summary, that the clinical interview 
and psychological testing did not support a diagnosis of PTSD 
at that time, due to several factors including: (1) Failure 
of the veteran to meet the criteria for trauma; (2) Lack of 
consistency between his military experiences and current 
symptoms; (3) Invalidity of psychological testing results; 
(4) Gross exaggeration of symptoms; (5) Contradictory 
information presented by the veteran.  

The examiner concluded that the veteran most likely had 
anxiety-related symptomatology and behavioral problems which 
did interfere with his ability to function; however, they did 
not appear to directly stem from his military experiences.  
The examiner noted that they might have been compounded by 
the anticipation of conflict and stress experienced during 
military service, but that there was no evidence of direct 
correlation between experiencing symptoms at that time.  The 
diagnostic impression was that of panic disorder by history; 
mixed personality disorder.  

In a May 1997 rating decision, the RO denied the claim of 
service connection for PTSD.  The veteran timely appealed 
that determination.  In his May 1997 Notice of Disagreement 
(NOD), the veteran requested another VA examination, 
asserting that the February 1997 examiner rushed through the 
interview and did not spend enough time interviewing him, and 
that she would not listen to his answers regarding the 
claimed stressors.  

In support of his claim of service connection, the veteran 
submitted several letters from his treating private physician 
noting diagnoses of PTSD.  More specifically, an August 1997 
letter notes that the veteran had severe PTSD with psychotic 
features.  

A May 1998 letter noted that the veteran was admitted to the 
hospital in April 1998 because he was homicidal and suicidal 
due to his PTSD and major depression.  

The April 1998 discharge summary noted that the veteran had 
auditory and visual hallucinations, smelled dead burning 
bodies, and was paranoid.  On admission, the veteran appeared 
disheveled, stooped.  His facial expression was pained.  His 
speech content was good, with variable attention and 
concentration.  His mood was depressed with guilt feelings, 
flat, agitated, restless, and withdrawn.  He was suicidal and 
homicidal.  His thought processes were not rational.  He had 
hallucinations, paranoid delusions and was very suspicious.  
The final diagnosis was that of PTSD with psychotic features; 
major depression; panic disorder.  

The veteran's private physician submitted another letter in 
September 1998 indicating that he had treated the veteran for 
PTSD since March 1996.  The doctor noted that the veteran 
medications included those of Respiradol, Klonopin, Prozac, 
Hydroxyzine and diabetic medication.  

The doctor noted that despite large dozes of medication, the 
veteran still had service-related nightmares three to four 
times per week, flashbacks with reminders, and constant 
intrusive thoughts.  The veteran thought he heard doors 
opening and cars driving when nothing was there and saw 
shadows out of the corner of his eye when nothing was there.  
The doctor considered the veteran permanently and totally 
disabled due to the PTSD, major depression and panic 
disorder.

An August 1999 letter from the same private doctor again 
noted that he had been treating the veteran for PTSD since 
March 1996.  The doctor noted several stressors as reported 
by the veteran.  One in particular occurred in 1978 while the 
veteran was on lifeboat detail.  During that time, he saw 3 
dead bodies of Greek fishermen pulled from the water in the 
Mediterranean Sea near Spain.  The doctor noted that the 
veteran still had nightmares about it.  

The doctor noted that, despite medication, the veteran still 
had nightmares related to service 3 to 4 times per week, 
averaged 4-5 hours of sleep per night and had 1 to 3 
flashbacks per week with panic attacks.  The veteran startled 
easily and was hypervigilant.  The veteran remained depressed 
with no energy or interest in things.  The doctor considered 
the veteran permanently and totally disabled due to the PTSD.  

Finally, the veteran was afforded a psychiatric evaluation on 
a fee basis for VA in September 2001.  This is the most 
recent evidence showing a diagnosis of PTSD.  

During the examination, the veteran reported experiencing 
several stressors during service.  The veteran reported that 
he witnessed a Marine being crushed by a helicopter ramp; 
that he helped pick up three dead bodies in the 
Mediterranean; that he watched friend drown; and that he 
watched three men being crushed.  The examiner noted that the 
veteran continued to have flashbacks and nightmares about the 
events.  

The veteran's current symptoms included those of flashbacks, 
nightmares, hypervigilance, insomnia.  The veteran reported 
being afraid of crowds.  The veteran had problems getting 
along with others because of anger and irritability.  The 
veteran reported that he remained secluded at home most of 
the time, that he was not involved in any activities and that 
he did not watch television.  

On mental status examination, the veteran was cooperative and 
pleasant.  He was a little guarded about discussing the 
events of the military but did agree to do so.  He noted that 
it was hard to talk about it without becoming upset and he 
became anxious as they discussed it.  His mood was depressed 
and his affect was congruent with that.  His speech was 
spontaneous and appropriate.  

On examination, there was no evidence of any delusions or 
hallucinations.  He did not have any psychotic symptoms.  He 
had no suicidal or homicidal thoughts, although previous 
suicidal thoughts were noted.  His memory was intact for 
recent and remote events.  He was oriented times three.  His 
insight and judgment was fair.  There was evidence of some 
obsessive type behavior and also evidence of panic attacks.  
He was competent to manage his own affairs.  

The Axis I impression was that of PTSD, chronic; major 
depressive disorder, recurrent; and panic disorder.  On Axis 
IV, Vietnam War stressors was noted.  On Axis V, a current 
Global Assessment of Functioning (GAF) of 30 was noted.  

The examiner concluded that the veteran met the criteria for 
PTSD based on flashbacks, nightmares, hypervigilance, 
heightened startle reflex, problems with mood including 
depression, difficulty sleeping, distressed of others, and a 
lack of interest in normal activities.  The examiner opined 
that they were the direct result of his military experience.  

On several occasions, the veteran asserted specific inservice 
stressors.  The veteran reported that he served on a mine-
sweeping ship in 1973 and that he witnessed a Marine get 
crushed by a helicopter ramp.  The veteran reported that he 
witnessed Egyptian soldiers killed while detonating a bomb in 
1974.  The veteran also reported that he pulled 3 drowned 
fishermen from the sea while on lifeboat detail in 1978.  The 
veteran reported that a friend drowned after falling off a 
pier in 1980.  The veteran was not able to narrow down dates 
or provide specific names.  

In March 2000, in an attempt to verify the veteran's alleged 
stressors, the RO requested information from the US Armed 
Services Center for Research of Unit Records (USASCRUR).  

According to the records received from USASCRUR in May 2001 
in response to the RO's request, USASCRUR enclosed copies of 
command histories for the veteran's units of assignments.  
The histories documented the ships' and squadron's locations, 
missions, operations and significant activities during the 
reporting period.  The histories further documented that the 
Commander Mine Squadron TEN participated in minesweeping 
exercises during January -February 1973 in Hanoi-Haiphong 
Harbor.  

In addition, USASCRUR enclosed the May 30, 1978 deck logs 
submitted by the USS Howard W. Gilmore.  The deck logs 
verified that the USS Howard W. Gilmore recovered two human 
corpse wearing lifejackets identified as belonging to Greek 
merchant vessel in Palma Mallorca.  

The service personnel records in the claims file show that 
the veteran did serve aboard the USS Howard W. Gilmore during 
the period including May 1978.  


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor. If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2001).]  

In other words, during the course of the veteran's appeal, 
the regulation governing service connection for PTSD was 
amended, 38 C.F.R. § 3.304(f), in accordance with the United 
States Court of Appeals for Veterans Claims' (Court) decision 
in Cohen v. Brown, 10 Vet. App. 128 (1997).  The effective 
date of the changes in the regulation was on March 7, 1997.  

The Board notes that the Court has held that, where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  

As such, the veteran's claim must be considered under the 
regulation in effect prior to March 7, 1997 as well as the 
regulation in effect as of March 7, 1997.  The Board finds 
that the outcome in this case would be the same under either 
the old or the new regulation.  

With regard to the stressor element, if a veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet.App. 91 (1993); Doran v. 
Brown, 6 Vet.App. 283 (1994).  Thus, the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor(s) and must be corroborated by credible supporting 
evidence.  As such, the Board must make an initial 
determination as to whether any of the veteran's alleged 
stressors factually occurred.  

As noted hereinabove, the veteran indicated that one of the 
stressors in service involved pulling dead Greek fishermen in 
life jackets out of the water in the Mediterranean.  

The May 2001 USASCRUR report verified that the veteran's unit 
did in fact recover two human corpses wearing life jackets 
during his tours of duty aboard the USS Howard W. Gilmore.  

The Board finds that evidence provided by USASCRUR is 
sufficient to provide supporting evidence of the actual 
occurrence of the veteran's alleged stressor.

Thus, the occurrence of a stressor has been corroborated.  As 
such, the pertinent regulation and the Cohen case require an 
evaluation with regard to whether the veteran has a diagnosis 
of PTSD and whether there is a link, established by medical 
evidence between current symptomatology and the inservice 
stressor.  That is, if a medical examiner diagnoses PTSD, 
that diagnosis must be based on the confirmed stressor.  

The record in this case provides ample VA and private medical 
evidence of a diagnosis of PTSD.  Although one VA examiner in 
February 1997 opined that the veteran did not have PTSD, the 
record is replete with VA and private psychological and 
psychiatric examination reports and inpatient and outpatient 
treatment records, dating throughout the 1990s and into 2001, 
revealing that PTSD has been diagnosed on multiple occasions, 
and the diagnosis is adequately supported by clinical 
findings.  Thus, there is medical evidence establishing a 
clear diagnosis of PTSD.  

The most recent VA examination report in September 2001 has 
attributed the current PTSD to service stressors and other 
examiners have all  implicitly attributed the veteran's PTSD 
to service stressors.  There is satisfactory medical evidence 
linking diagnosed PTSD to service stressors.  

At this point, the Board notes that the pertinent regulation 
and the Cohen case do not require that the veteran 
exclusively have PTSD.  The veteran may well have more than 
one psychiatric diagnosis.  Rather, the Board must determine 
if he currently has PTSD due to the confirmed stressor.  

A review of the medical evidence shows that the veteran does 
in fact have more than one psychiatric diagnosis, including 
major depression and panic disorder. Although these 
additional diagnoses are noted, there is nothing in the 
record to indicate that the veteran's PTSD is not due to the 
confirmed stressor.  Importantly, some of the medical 
evidence of record indicated that the major depression and 
panic disorder are secondary to the PTSD.  

Therefore, the evidence shows that the veteran has a 
diagnosis of PTSD, that the veteran was exposed to a stressor 
during service, and that the medical evidence shows that the 
veteran's PTSD was due to his exposure to that stressor 
during service.  

Accordingly, service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(2001).  



ORDER

Service connection for PTSD is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

